Title: To George Washington from John McDowell, 19 January 1791
From: McDowell, John
To: Washington, George



Sir,
Cross Roads Chester County [Pa.] Jany 19th 1791.

Understanding that there is a Bill now before the Legislature of the United States the intent of which is to lay an excise upon spirituous liquors &c. which, if approved by your Excellency will probably be passed into a Law the present Session, I take the liberty of making this early application to be appointed the Inspector of Excise under the said Act, in such district as shall include the County of Chester in the State of Pennsylvania, where I at present reside.
I flatter myself if I shall be so successful as to meet your Excellency’s approbation upon this occasion that the duties of the appointment will be executed with a strict adherence to the Laws and with integrity.
The place I at present fill, the trusts which I have been honor’d with under the State Government, at different times, and my character in general will I hope meet your approbation, when given by the Gentlemen who compose the Delegation of

this State in Congress, with whom I have the honor of an acquaintance, and to whom I beg leave to refer your Excellency for information.
Whether I am fortunate or otherwise in this my first application for any office of profit no event whatever can either heighthen or decrease my love and esteem for the President of the United States. I have the honor to be with the sincerest respect Your most obedient Servant

John McDowell

